Citation Nr: 1310866	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  07-35 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for right hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Anderson, Associate Counsel


INTRODUCTION

The appellant was on active duty for training from September 1979 to December 1979 and in May 1980.

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a right hip disorder.  A notice of disagreement was received in July 2006, a statement of the case (SOC) was issued in September 2007, and a substantive appeal was received in November 2007.

In January 2008, the Appellant testified at a hearing before a Decision Review Officer (DRO).  In December 2010, the Appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of both hearings are of record.

This matter first came before the Board in March 2011, but it was remanded in pertinent part, to afford the Appellant a VA examination.  This matter came back before the Board in September 2011, but was again remanded for further development, specifically, to obtain records related to the Appellant's right total hip replacement surgery and treatment.  This matter is now before the Board for the third time.  As discussed below, the Board's instructions as to both the March and September 2011 remands have been completed. 

In addition, a review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

The most probative evidence indicates that the Appellant's right hip disorder was not demonstrated in service, and a current right hip disability, diagnosed as avascular necrosis of the right femoral head, is not related to service or a service-connected disability.

CONCLUSION OF LAW

The Appellant's right hip disability was not incurred during ACDUTRA, and was not caused or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Appellant was advised in October 2005, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his service connection claim, the responsibilities of the Appellant and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  

When this matter first came before the Board in March 2011, it was noted that the Appellant had not been afforded a VA examination.  Consequently, the Board remanded this matter to afford the Appellant a VA examination, which was performed in April 2011.  Thereafter, a supplemental SOC, issued in May 2011, denied service connection for the Appellant's right hip disorder.  When this matter was before the Board in September 2011, the case was again remanded to obtain records related to the Appellant's 2008 right total hip replacement surgery.  Those records were obtained and submitted by the Appellant.  The RO issued another supplemental SOC in June 2012, which again denied service connection for the Appellant's right hip disorder.  

This matter is back before the Board for the third time and the Board's instructions as they relate to the March and September 2011 remands were completed.

As to VA's duty to assist, the Appellant's service treatment records and available post-service treatment records have been obtained and considered.  The Board observes that the Appellant provided releases in order for VA to request medical records from his private healthcare providers. 
 
The Appellant was afforded a VA examination in April 2011, and a medical opinion was obtained at that time.  The VA examiner issued an addendum opinion in November 2011 to address the Appellant's medical records related to treatment from 2008 to 2010 for his right total hip replacement received after the April 2011 opinion had been issued.  While the Appellant and his representative disagree with the examiner's conclusions, they do not argue, or otherwise point to, any reason that the examination is inadequate.  The information in the examination report and other evidence of record is sufficient to decide the claim, particularly regarding the origin of the Appellant's bilateral hearing loss and any possible relationship between his alleged disability and his military service.  In particular, the examiner considered the evidence of a right hip injury in service, the evidence at separation from service, and the evidence of treatment after service.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  

In addition, the Appellant testified as to his claimed disability at a hearing before a DRO in January 2008 and at a Travel Board hearing in December 2010.  To the extent that the Veterans Law Judge did not suggest the submission of evidence that may have been overlooked, the Appellant has not been prejudiced.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  The Veterans Law Judge asked questions in an attempt to obtain evidence to substantiate the claim, including as to the nature and onset of symptoms and continuity after service, as well as any treatment for the disability.  The hearing focused on the elements necessary to substantiate the claim, and the Appellant and his representative demonstrated actual knowledge of such elements via questioning and testimony.  

Neither the Appellant nor his representative has argued that VA failed to comply with 38 C.F.R. 3.103(c)(2), or identified any prejudice as a result of the Board hearing.  The Appellant has had ample opportunity to participate in the adjudication of his claim, and he and his representative have submitted pertinent evidence and made pertinent arguments.  As such, there is no indication that any notification deficiencies have resulted in prejudice or otherwise affected the essential fairness of the adjudication of the Appellant's claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  VA has also substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant. 

In the circumstances of this case, an additional remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, he will not be prejudiced by a decision on the merits of the claim at this time.

The Board has also reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Factual Background

The Appellant's service treatment records (STRs) are negative for any significant complaints of or treatment of a hip condition.  

Instead, on May 29, 1980, the Appellant was injured when he was a passenger in a truck enroute to a field training site.  As the Appellant reported in his STRs, he was riding in the back of the truck when it drove over a ditch, throwing the Appellant off the seat and causing him to strike his back during the fall.  He was hospitalized and seen for complaints of severe pain to the right side of his lower extremity, back pain with radiating pain to right buttocks.  He was diagnosed with a contusion to the back and LS (lumbo-sacral) - SI (sacroiliac joint) strain of the right side.  He was released from the hospital on May 23, 1980, after four days.  

The Appellant's STRs show that he was readmitted to the hospital on May 24, 1980 (a day after being discharged) because he was unable to get out of bed.  The physician re-examined him and noted that his re-admission to the hospital "was an inappropriate response to his alleged severe pain in the back."  The physician also noted that feather touch and feather stroking over the Appellant's right sacroiliac area caused pain, which the doctor noted as a questionable finding since there was no erythema or edema over the painful site.  The doctor also noted that the hyperextension of the right lower extremity "does not elicit pain."  The doctor went on to state "in viewing the above, I feel that this soldier is exaggerating his symptoms, i.e., we are dealing with a psycho-physiological disorder with musculoskeletal manifestations."

The next report of treatment in the record was in January 2002, when the Appellant reported to the Urgent Care Center/Clinic at Grady Health Systems in Atlanta, Georgia, complaining that he had been experiencing pain in his right hip over the past year.  X-ray results of the LS spine showed that the vertebral bodies were of normal size and shape and in satisfactory alignment, that the disc spaces were well visualized and appeared normal, and that the sacroiliac joints were intact bilaterally.  However, it was noted that the Appellant had degenerative changes in the hips bilaterally, with the changes in the right hip being greater than the left.  The report noted subchondral sclerosis in both acetabulae with subchondral cyst formation on both sides of the joint on the right and in the acetabular roof on the left.  There was no evidence of acute bony trauma.  The SI joints were found to be normal in appearance.  The impression noted that the hips appearance was most consistent with osteoarthritis.  

In December 2003, the Appellant reported to Shands Hospital in Jacksonville, Florida complaining of chronic right hip pain times 1 year, which increased acutely over the past 3-4 days.  The Appellant was diagnosed with severe hip osteoarthritis and pain.  

An August 2004 statement from Dr. Samar Beci indicated that the Appellant has had chronic back pain since 1980 related to the in-service truck accident.  Dr. Beci also noted that x-rays taken in 2003 showed the Appellant had degenerative joint disease of the right hip which required him to use a cane for walking.  Dr. Beci indicated that the Appellant had no other injury other than the 1980 accident which accounted for his present symptoms. 

An April 2005 Medical Statement from the Georgia Department of Human Resources indicated the Appellant was examined and diagnosed with right hip avascular necrosis (AVN).

Another statement from Dr. Beci in May 2005 stated that the Appellant's right hip degenerative joint disease was more likely than not related to his military service.  Dr. Beci noted that the Appellant's records suggested that he sustained a significant injury in the 1980 truck accident, which he stated seems to be the main precursor to his current condition given his otherwise great health.  

The Appellant had pre-operative visits to Grady Hospital and Dr. Beci in July 2006 and September 2007 related to total hip replacement surgery.

At the January 2008 DRO hearing, the Appellant testified on three separate occasions that he did not receive any treatment for his right hip from 1980 until 2003 "because I didn't have any pain in the hip area."

An August 2008 treatment record noted that the Appellant had complained of pain in the right hip for 4 years and that, "he has no antecedent history of trauma."  The physician discussed surgical and non-surgical options with the Appellant.  

In April 2011, the Appellant was afforded a VA examination.  The Appellant reported that he began to have pain in his hip joint in 1998; however, he thought it was just a pulled muscle and did nothing about it.  The pain became worse and he sought treatment 2 years later at Grady Hospital, ultimately having total hip replacement in 2008.  The Appellant described the 1980 truck accident, stating that after the discomfort abated, he had back pain occasionally, for which he sought no medical attention.  The examiner diagnosed the Appellant with AVN of the right hip, post-operative right total hip arthroplasty.

The VA examiner concluded that it was less likely than not that his current right hip condition was incurred as a result of his active military service, including the back injury that he sustained during his military career.  The examiner opined that AVN is a specific local condition not related to back problems.  Instead, it usually occurs after steroid treatment or following an alcoholic problem.  However, the examiner also stated that idiopathic AVN is well known and occurs in a person of the age of the Appellant, such that his hip condition is not likely related to service.  Further, the examiner noted that the injury the Appellant sustained in 1980 was a direct injury to the right side of his back and that there was no evidence that any sequelae from the truck injury was present.  The examiner concluded that such an injury would not cause AVN of the right hip, and certainly not 20 years after the date of the injury.

The Appellant submitted a statement in September 2011 in which he asserted that he had never used steroids or had a problem with alcohol and that his condition is entirely related to his in-service accident from 1980.  The Appellant also submitted textual evidence from a website in support of his position.

In September 2011, the Appellant's claims file, along with his September 2011 submission were reviewed by the April 2011 VA examiner.  The examiner again stated that it was less likely than not that the Appellant's right hip condition was incurred in or caused by his military service.  The examiner's rationale stated that the Appellant's diagnosis is AVN of the right femoral head, a condition that can only be caused by trauma such as dislocation of the hip or proximal femur fracture, which the Appellant has not had.  The examiner continued that a back condition does not cause AVN and that the Appellant's hip problem did not start until over 20 years after the in-service injury with no continuity of treatment.

III.	Legal Criteria and Analysis

The Appellant seeks entitlement to service connection for a right hip disorder.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or for injury incurred in or aggravated while performing inactive duty for training (INACDUTRA). 38 U.S.C.A. §§ 101(24) , 106, 1110, 1131.  In other words, service connection is available for injuries, but not diseases, sustained on INACDUTRA. Brooks v. Brown, 5 Vet. App. 484   (1994). 

ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes. 38 U.S.C.A. § 101(22) ; 38 C.F.R. § 3.6(c).  Inactive duty training includes duty prescribed for the Reserves. 38 U.S.C.A. § 101(23)(A) . Reserves includes the National Guard of the United States. 38 U.S.C.A. § 101(26), (27) . Duty, other than full-time duty, performed by a member of the National Guard of any State, is considered to be inactive duty training. 38 C.F.R. § 3.6(d)(4) . 

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain listed chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from active  service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a chronic disease is noted during service (or within the applicable presumptive period under 38 C.F.R. § 3.307), subsequent manifestations of the same disease at any later date, however remote, will be service connected, unless clearly attributable to intercurrent causes.  However, where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is evidence of continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that the Appellant is competent to report factual matters of which he had firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 (2005). He is also competent to report experiencing pain.  See Barr, 21 Vet. App. at 307-08 (holding lay testimony is competent to establish the presence of observable symptomatology); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board highlights that competent testimony is limited to that which the witness actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses - that which is heard, felt, seen, smelled or tasted.  It is within the Appellant's realm of personal knowledge whether he experienced pain.  

In addition, while the Board cannot ignore a Appellant's testimony simply because he  is an interested party, his interest in the outcome may affect the credibility of his testimony.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Here, while the Appellant is competent to report experiencing pain to his right hip that started in 1998 and continued since then, the Board finds that his statements to the VA examiner in April 2011 regarding the timing of his symptoms are inconsistent with the other evidence of record.  The medical evidence indicates that the Appellant did not experience any right hip pain until approximately 2002 or 2003 - more than 20 years after the May 1980 truck accident.  In addition, there are no documented complaints related to the Appellant's right hip while in service (the Board acknowledges that he complained of pain to the right lower extremity on admission to the hospital in May 1980).  

Instead, the evidence shows the Appellant almost exclusively complained of back pain on the right side resulting in a diagnosis of sacroiliac strain support documented throughout the Appellant's STRs.  Consequently, the current reports by the Appellant are inconsistent with the medical evidence.  Further, the Appellant's recent statements were made under circumstances indicating bias or interest.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements).  Accordingly, the Board finds that the Appellant's statements, that he had right hip pain prior to 2002, are not credible, and that the STRs are more probative in this regard, as they are contemporaneous to the truck accident and were made many years before the Appellant's claim for VA compensation. 

In addition, the Appellant testified at his DRO hearing that he only first experienced right hip pain starting in 2002, more than twenty years after exiting service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (stating that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred during military service, which resulted in a chronic or persistent disorder).  Accordingly, the Board finds that the weight of the credible evidence reflects that the Appellant's right hip disorder did not begin during service. 

Further, even though the Appellant believes that his current right hip disorder is related to the truck accident during service, he is not competent as a lay witness to offer an opinion in this regard.  Rather, this question requires specialized knowledge, training, or experience due to the complex nature of the spine and hip joints.  This is especially true here since there is no indication in the Appellant's service records that he complained of right hip pain during service while he remained in the national guard for two years after the 1980 accident, and the Board finds the testimony of the Appellant that he had right hip pain since the accident during service to be not credible.  See Barr, 21 Vet. App. at 308; Jandreau v. Nicholson, 492 F.3d at 1377.  

Moreover, the VA examiner gave a negative nexus opinion and there is no contrary medical opinion with rationale.  To the extent that Dr. Beci's statements from 2004 and 2005 may be considered a nexus opinion, they do not provide any rationale in support of the conclusion that the Appellant's condition is related to service, other than that the Appellant did not report any other trauma.  

In contrast, the April and November 2011 VA examiner expressed familiarity with record, cited to notations in the clinical data for support that the Appellant's right hip disorder was not related to service, and provided a rationale for his opinion that the Appellant's current diagnosis is less likely than not caused by the May 1980 truck accident.  Consequently, the examiner's opinion has greater probative value, and is persuasive.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994) (In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence).  As such, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Appellant's right hip disorder to his in-service injury.  
 
In summary, the evidence does not establish that the Appellant's right hip disorder had its clinical onset during, or is otherwise related to, his active military service.  In reaching the conclusion that this claim must be denied, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, since the preponderance of the evidence is against the Appellant's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  Accordingly, the appeal seeking service connection for a right hip disorder must be denied.


ORDER

Entitlement to service connection for a right hip disorder is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


